       Case: 3:21-mj-00111-SLO Doc #: 9 Filed: 03/26/21 Page: 1 of 1 PAGEID #: 23




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                  :   Case No. 3:21-MJ-00111
                                            :
          Plaintiff,                        :   Magistrate Judge Sharon L. Ovington
                                            :
 vs.                                        :
 CHASE THOMPSON,                            :
                                            :
          Defendant.                        :
                                            :


                                 BINDOVER ORDER


         This matter was set for preliminary examination on March 26, 2021. Defendant

appeared with counsel and waived his right to a preliminary examination. The Court

found the waiver to be knowing and voluntary and therefore orders that Defendant be

bound over to the grand jury to answer the charge.

March 26, 2021                                       s/Sharon L. Ovington
                                                       Sharon L. Ovington
                                                 United States Magistrate Judge
